Citation Nr: 9920630	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-32 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1979 to 
December 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M & ROC) in Wichita, Kansas.  

In the interest of due process, in April 1999, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7107, 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  See generally Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  In May 1999, the Board received the 
opinion and, in June 1999, the veteran and her representative 
were given an opportunity to present additional argument; 
their July 1999 statement is associated with the claims 
files.

The matter of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability will be addressed in the remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. The veteran had psychiatric manifestations in service, 
variously described as dysthymic disorder, situational 
depression and anxiety and exogenous depression.

3. The veteran's currently diagnosed PTSD cannot be 
dissociated from her period of active military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

When examined for entrance into service in October 1979, a 
psychiatric abnormality was not reported and the veteran was 
found qualified for active service.  Service medical records 
reflect that, in September 1984, she was seen with complaints 
of vomiting, sleep difficulty, anxiety, crying easily, 
anorexia and suicidal ideation for ten days after learning 
that her husband had an affair.  The provisional diagnosis 
was dysthymic disorder.  A consultation record dated days 
later includes a provisional diagnosis of exogenous 
depression.  The record further reveals that the veteran was 
evaluated regarding suicidal ideation and found to have such 
thoughts but agreed not to act.  She consented to therapy 
sessions and was noted to suffer from situational depression 
and anxiety.  Later that month, the veteran was seen in the 
emergency room for treatment of lacerations to her forehead 
secondary to an assault.  She said she was walking in the 
park and was struck with a broken bottle wielded by an 
unknown person.

In October 1984, clinical records indicate that the veteran 
said her husband hit her in the jaw and pushed her head into 
a wall.  The assessment was alleged spouse abuse and TMJ 
(temporomandibular) dislocation.  A few days later, she was 
seen in the emergency room for treatment of an abdominal 
laceration.  In a November 1986 report of medical history 
completed at the time the veteran was examined for discharge 
from service, she checked yes to having depression and 
nervous trouble and was noted to have a history of 
situational stress leading to exogenous depression with 
sequelae secondary to stress, but the examination report does 
not describe a psychiatric abnormality.

Post service, when examined for the Army reserves in April 
1991, the veteran was noted to have a history of depression 
due to family problems six years earlier.

Treatment records from Stewart R. Grote, D.O., show that in 
June 1994 he saw the veteran, reported a history of mood 
fluctuation and depression and assessed chronic anxiety with 
depression.  In October 1994, the veteran said she had a big 
argument with her husband and the assessment was situational 
anxiety with depression and insomnia.  In June 1995, 
diagnoses were personality disorder and apparent PTSD.

According to VA mental hygiene clinic (MHC) records, in June 
1995, the veteran reported recent VA hospitalization to 
relieve stress and said a VA psychiatrist had diagnosed PTSD 
due to childhood abuse by her grandfather with re-
traumatizations in the military and by physical abuse by her 
ex-husband.  Subsequent MHC records described the veteran as 
anxious and exuberant with a mercurial and sad mood and broad 
and intense affect.  A late July 1995 psychiatry note 
references her recent hospitalization and assessed a history 
of episodic alcohol abuse, with a need to rule out PTSD and 
borderline personality disorder.

An August 1996 VA general examination report indicates that 
the veteran gave a history of childhood abuse, including 
physical abuse by her mother and sexual abuse by her 
grandfather, for five years, from the time she was nine years 
old.  She said she was married five times, divorced four 
times and currently separated from her husband.  It was 
further noted that the veteran gave a remarkable family 
history of childhood physical and sexual abuse.  The VA 
examiner said that, although the military experiences may 
have added to her emotional problems, it seemed that a 
significant emotional experience was a result of her 
childhood prior to military service.  Diagnoses included 
bipolar affective disorder, borderline personality and PTSD.

A VA PTSD examination report, also dated August 1996, reveals 
that the veteran had two annulled marriages and two divorces 
and was separated from her last husband.  She gave a history 
of repeated sexual assault from age eight to twelve, by her 
grandfather, that she kept secret until she was twenty-five 
years old when she told her mother.  The veteran said she 
married her second husband while stationed in Germany during 
service and he was later physically abusive.  She said he 
sexually assaulted her during their separation.  According to 
the veteran, in the military there were many sexual abuses in 
various forms, but she denied being sexually abused 
successfully by other military men.  The veteran did describe 
an incident when a non-commissioned officer (NCO) put a gun 
to her head and told her not to go with other men, especially 
a Puerto Rican man who was interested in her.  The NCO became 
her second husband who was physically abusive.  She said she 
was hospitalized at a psychiatric hospital in Germany after 
her husband beat her in service.  The veteran denied being an 
alcoholic.  Diagnosises included bipolar affetive disorder 
and PTSD, secondary to traumatic experiences during the 
veteran's childhood years before joining the military as well 
as the traumatic experiences she had in the military.

VA hospitalized the veteran in September 1996 and she gave a 
history of marked mood instability, emotional lability, 
periodic bouts of depression, a past history of significant 
sexual and physical abuse, ongoing adult chaotic 
relationships and a past history of intermittent chronic 
suicidality.  She reported one previous suicide attempt while 
in service when she sliced her abdomen with a small knife.  
The assessment included PTSD, by history, possible bipolar 
affective disorder, and currently depressed, moderate, with 
evidence of mixed and anxious features.

In an October 1997 statement, the veteran said she had no 
psychiatric problems and had never received counseling or 
taken medication when she entered service.  She said spousal 
abuse during active service and abuse from other males in 
service compounded her mental disorder.

In April 1999, the veteran's case was referred to the chief 
of staff of a VA medical center, for a VHA opinion as to the 
likelihood that the veteran's psychiatric disorder had its 
onset in service, or that any diagnosed psychiatric disorder 
that existed prior to service entry was aggravated beyond its 
natural course while she was in active service.  In her May 
1999 response, a VA psychiatrist reviewed the veteran's 
medical history and noted that the veteran denied any 
psychiatric problems prior to her service.  The physician 
said that, although the veteran reported the trauma of 
childhood sexual abuse, she indicated that until she was in 
her mid-twenties, she did not deal with it.  The VA 
psychiatrist stated that it was likely that the re-
traumatization that the veteran experienced with spousal 
physical abuse exacerbated her symptom expression to some 
extent, consistent with PTSD.  Further, the specialist said 
that PTSD was a chronic psychiatric disorder and the veteran 
appeared to be suffering from PTSD.  The doctor found that 
the veteran's PTSD was related in part to the spousal abuse 
she incurred during her military service.  In the VA 
psychiatrist's opinion, the re-traumatization via spousal 
abuse during the veteran's military service was likely to 
have aggravated any pre-existing PTSD from her childhood 
sexual abuse beyond its natural course.

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychosis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); (amended 64 Fed. Reg. 32,807-08 
(1999)).  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The veteran's military personnel records confirm that that 
she did not have service during the Vietnam era and there is 
no reference to combat duty per se.  For example, no awards 
or decorations were noted, including awards for actual combat 
or for valor in combat.  Thus, the record does not show that 
the veteran was engaged in combat with the enemy.

In these circumstances, the veteran's assertions regarding 
her stressors are insufficient, standing alone, to establish 
that they actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

However, corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources.  See M21-1, Part III, Paragraph 5.14c(5) (February 
20, 1996); Part VI; Doran v. Brown, 6 Vet. App. 283 (1994); 
see also YR v. West, 11 Vet. App. 393 (1998).  In the event 
of an alleged personal assault, alternative evidence might 
establish an in-service stressful event.  Such alternative 
sources of credible evidence of an in-service stressor may 
include private or civilian medical records reflecting the 
veteran's treatment immediately following the incident or 
sometime later and examples of behavior changes at the time 
of the incident as documented by visits of medical or 
counseling facilities without a specific diagnosis or 
ailment. 

In the veteran's case, service medical records show that in 
September 1984 she had numerous physical complaints with 
suicidal thoughts and was provisionally diagnosed with 
dysthymic disorder.  The same month she sought treatment for 
an alleged assault by an unknown person.  An October 1984 
clinical record documents that the veteran said her husband 
hit her in the jaw and pushed her head into a wall.  The 
assessment was alleged spouse abuse and TMJ dislocation.  
Subsequent records indicate that veteran was seen in the 
emergency room for treatment of an abdominal laceration.  In 
September 1996, the veteran said she had tried to commit 
suicide by lacerating her abdomen in service.  Upon review of 
the medical evidence that documents the veteran's report of 
injuries in service, the Board would conclude that she was 
exposed to a verified stressful event in service.

In an April 1999 VHA opinion, a VA psychiatrist said the 
veteran appeared to be suffering from PTSD that was related, 
in part, to the spousal abuse she incurred during her 
military service.  In the VA psychiatric specialist's 
opinion, the veteran's re-traumatization via spousal abuse 
during her military service was likely to have aggravated any 
pre-existing PTSD from her childhood sexual abuse beyond its 
natural course.  The Board is persuaded that the VA expert's 
opinion is most convincing in that she recognized that the 
PTSD was related to the spousal abuse incurred during the 
veteran's military service.  Where a medical expert has 
fairly considered all the evidence, her opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion. Wray v. 
Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt 
the VHA psychiatrist's opinion on which it bases its 
determination that service connection for PTSD is warranted.

Accordingly, in resolving the benefit of the doubt in the 
veteran's behalf, the Board concludes that service connection 
for PTSD is in order.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

Regarding the issue of entitlement to service connection for 
a total rating based upon individual unemployability due to 
service-connected disability, the Board notes that the 
December 1996 rating decision denied entitlement to a total 
rating.  The veteran's February 1997 notice of disagreement 
(NOD) was confined to the issue of service connection for 
PTSD.  However, in her October 1997 substantive appeal, she 
said it was her hope that a total rating based upon 
individual unemployability due to service-connected 
disabilities would be granted.  The Board construes the 
veteran's statement as a timely NOD regarding the issue of a 
total rating.  Accordingly, the Board is required to remand 
this issue to the M & ROC for issuance of a statement of the 
case (SOC).  See Manlicon v. West, 12 Vet. App. 238 
(1999)(The NOD initiated review by the Board of the RO's 
denial of the claim and bestowed jurisdiction on the court; 
the Board should have remanded that issue to the RO, for 
issuance of a SOC.)

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the issue of a claim 
for a total rating based upon individual unemployability due 
to service-connected disability should be REMANDED to the M & 
ROC for the following action:


The M & ROC should again adjudicate the 
issue of entitlement to a total rating 
based on individual unemployability in 
light of the above grant of service 
connection for PTSD. Should the issue of 
a total rating be denied, the M & ROC 
should issue a statement of the case 
concerning that.  If, and only if, the 
veteran completes her appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

By this REMAND the Board intimates no opinion as to any final 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is otherwise notified by the M & ROC.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 

